UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------- --------------------------------- ----- X


JULIA FUSCO,
                                                                              STIPULATION
                                                              Plaintiff.      OF DISMISSAL
                                                                               WITH PRE,Jl!DICE
                               -against-
                                                                               l 7 Civ. 3675 (NG) (RML)
NEW YORK CITY DEPARTMENT OF EDUCATION:
MICHAEL MCDONNELL. PRINCIPAL OF MIDWOOD                                                          FILED
HIGH SCHOOL: MICHAEL PRA YOR.                                                                   IN CLERK'S OFFICE
                                                                                          U.S. DISTRICT COURT E.D.N.Y.
SUPERINTENDENT OF HIGH SCHOOLS.

                                                           Ddendanls.
                                                                                          *     FEB 1 42019        *
                                                                                           BROOKLYN OFFlCE
--------------------------------- --------------------------------- ----- X



                  IT IS HEREBY STIPULATED AND AGREED by and b1.:tween the parties as

represented by their attorneys below. that. pursuant to Rule 41 (a)( I)( ii) of the Federal Rules of

Civil Procedure. the above-captioned action be. and it hereby is. withdrawn. discontinued. and

dismissed, with prejudice and without costs, expenses or Ices of any kind to any party.

          Dated: New York. New
                           ,. :)
                                 York                                  Dated:     New York, New York
                 November~- 2018                                                   December 7 . 2018

          GLASS & HOGROGIAN LLP                                        ZACHARY W. CARTER
          Allorneys.fhr Plainti[f'                                     Corporation Counsd of the
          85 Broad Street. I 8111 Floor@ Wework                           City of New York
          New York, New York 10004                                     Allome.1'.fhr De.fi:11da111s
          (212) 53 7-6859                                               I00 Church Stre<:t, Room 2-102
          bglass@ghnyla\v.com                                          New York. New York I 0007
                                                                       (212) 356-2078
                                                                       jocarh.!r@law.nyc.gov


 By:                                                          By:             9~-  .lohn Corbin Carter
                                                                              Assistant Corporation Counsel




                                                                 /s/
                                                                    fNina
                                                                      P}#.'1
                                                                          Gershon
                                                                       . , ·t1~~f7-11
